DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 11/01/2021, with respect to claims 1-3 and 5-7 have been fully considered and are persuasive.  The rejection of claims 1-3 and 5-7 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “a top portion (24) disposed on and covering the motor-housing inner wall (22) and the motor-housing outer wall (23), wherein the top portion (24) has a first connecting opening (2412) facing the driver housing (40); a first seal ring (25) disposed around the first connecting opening (2412) ; and a second seal ring (28) extending from the motor housing (20) to the driver housing (40) and penetrating the first connecting surface (231), wherein the first seal ring (25) and the second seal ring (28) extend parallel to each other” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-3 and 5-7 are allowable for depending upon claim 1.


Claims 9-12 are allowable for depending upon claim 8.


    PNG
    media_image1.png
    582
    590
    media_image1.png
    Greyscale

The closest prior art Soma discloses a top portion and various different sealing rings on the motor housing and driver housing, but fails to teach the sealing ring .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834